 


109 HR 630 IH: To authorize the Secretary of the Interior to convey certain Federal lands to the City of Yuma, Arizona, in exchange for certain lands owned by the City of Yuma, Arizona, and for other purposes.
U.S. House of Representatives
2005-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 630 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2005 
Mr. Grijalva introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To authorize the Secretary of the Interior to convey certain Federal lands to the City of Yuma, Arizona, in exchange for certain lands owned by the City of Yuma, Arizona, and for other purposes. 
 
 
1.Authority to convey The Secretary of the Interior (in this Act referred to as the Secretary) may, within 2 years after the date of enactment of this Act, execute an agreement with the City of Yuma, Arizona (in this Act referred to as the City), and pursuant to its terms, convey to the City all right, title, and interest of the United States in and to the Federal lands described in section 2(a), subject to the following conditions: 
(1)The City shall convey by warranty deed to the United States the lands owned by the City described in section 2(b). 
(2)The City and the Yuma County Water Users Association shall execute and fulfill all the terms of a separately negotiated Letter of Agreement between the Yuma County Water Users Association and the City regarding relocation of the Yuma County Water Users Association facility from the lands described in section 2(a)(2).  
(3)The fulfillment of any other terms or conditions established pursuant to section 8.  
2.Lands described 
(a)Federal landsThe Federal lands referred to in section 1 are administered by the Bureau of Reclamation and described as follows: 
(1)The lands depicted on the map entitled city of yuma proposed property ownership dated august 9, 2004, and generally known as— 
(A)parcels 2 and 3 of Tract 1; 
(B)a portion of parcel 110-73-019; and 
(C)the old ADOT Weigh Station. 
(2)In accordance with the letter of agreement referred to in section 1(2), the lands depicted on the map entitled city of yuma proposed property ownership dated august 9, 2004, and generally known as— 
(A)portions of Blocks 52, 53, 54, and 55; 
(B)the future drying bed location; and 
(C)the future Arizona Welcome Center. 
(b)Lands owned by the cityThe lands owned by the City referred to in section 1(1) are the lands depicted on the map entitled City of Yuma Proposed Property Ownership dated August 9, 2004, and generally known as the Railroad Parcels. 
3.No considerationThe Secretary shall not require payment of, nor pay any consideration for, the value of the lands conveyed to the City by the United States or the lands conveyed to the United States by the City, respectively, pursuant to section 1. 
4.Administrative costsAs a condition of any conveyance of lands under this Act, the Secretary shall require that the full cost (as defined by and determined consistent with Office of Management and Budget Circular No. A-25) for all administrative tasks associated with the conveyances under this Act shall be paid by the City to the United States. 
5.Compliance with environmental laws 
(a)In generalBefore conveying land and facilities pursuant to section 1, the Secretary shall comply with all applicable requirements under— 
(1)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); 
(2)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and 
(3)any other law applicable to the land and facilities.  
(b)EffectNothing in this Act modifies or alters any obligations under— 
(1)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or 
(2)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).  
6.Release from liabilityEffective on the date of conveyance to the City of any parcel under this Act, the United States shall not be liable for damages arising out of any act, omission, or occurrence relating to the land and facilities, but shall continue to be liable for damages caused by acts of negligence committed by the United States or by any employee or agent of the United States before the date of conveyance, consistent with chapter 171 of title 28, United States Code.  
7.Acceptable titleTitle to the non-Federal land shall conform with the regulations and title approval standards of the Attorney General applicable to Federal land acquisitions and shall be acceptable to the Secretary before title is transferred to the United States.  
8.Additional terms and conditionsThe Secretary may require such additional terms and conditions in connection with any conveyance under this Act as the Secretary considers appropriate to protect the interests of the United States. 
9.Administration of acquired landsLands acquired by the United States under this Act shall be administered by the Secretary through the Bureau of Reclamation. 
 
